Exhibit 10.3

 

BRADY CORPORATION
CHANGE OF CONTROL AGREEMENT

 

AGREEMENT, made as of August 4, 2014, between Brady Corporation, a Wisconsin
corporation, (“Corporation”) and J. Michael Nauman  (“Executive”).

 

WHEREAS, the Executive has been appointed President and Chief Executive Officer
of the Corporation; and

 

WHEREAS, in connection with Executive’s position, the Executive will possess
intimate knowledge of the business and affairs of the Corporation and its
policies, markets and financial and human resources, and the Executive will
acquire certain confidential information and data with respect to the
Corporation; and

 

WHEREAS, the Corporation wishes to receive the benefit of the Executive’s
knowledge and experience and, as an inducement for service, is willing to offer
the Executive certain payments due to severance as a result of change of control
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Executive and Corporation agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

(a)                                 Change of Control.  For purposes of this
Agreement, a “Change of Control” shall occur if and when any person or group of
persons (as defined in Section 13(d)(3) of the Securities and Exchange Act of
1934) other than the members of the family of William H. Brady, Jr. and their
descendants, or trusts for their benefit, and the William H. Brady, Jr. Family
Trust, collectively, directly or indirectly controls in excess of 50% of the
voting common stock of the Corporation.

 

(b)                                 Termination Due to Change of Control.  A
“Termination Due to Change of Control” shall occur if within the 24 month period
beginning with the date a Change of Control occurs (i) the Executive’s
employment with the Corporation is involuntarily terminated (other than by
reason of death, disability or Cause) or (ii) the Executive’s employment with
the Corporation is voluntarily terminated by the Executive subsequent to (A) any
reduction in the total of the Executive’s annual base salary (exclusive of
fringe benefits other than Executive’s participation in the Mayo Clinic
executive physical program) and the Executive’s target bonus in comparison with
the Executive’s annual base salary and target bonus immediately prior to the
date the Change of Control occurs, (B) a significant diminution in the
responsibilities or authority of the Executive in comparison with the
Executive’s responsibility and authority immediately prior to the date the
Change of Control occurs or (C) the imposition of a requirement by the
Corporation that the Executive relocate to a principal work location more than
50 miles from the Executive’s principal work location immediately prior to the
date the Change of Control occurs.

 

--------------------------------------------------------------------------------


 

(c)                                  “Cause” means (i) the Executive’s willful
and continued failure to substantially perform the Executive’s duties with the
Corporation (other than any such failure resulting from physical or mental
incapacity) after written demand for performance is given to the Executive by
the Corporation which specifically identifies the manner in which the
Corporation believes the Executive has not substantially performed and a
reasonable time to cure has transpired, (ii) the Executive’s conviction of (or
plea of nolo contendere for the commission of) a felony, or (iii) the
Executive’s commission of an act of dishonesty or of any willful act of
misconduct which results in or could reasonably be expected to result in
significant injury (monetarily or otherwise) to the Corporation, as determined
in good faith by the Board of Directors of the Corporation.

 

(d)                                 “Beneficiary” means any one or more primary
or secondary beneficiaries designated in writing by the Executive on a form
provided by the Corporation to receive any benefits which may become payable
under this Agreement on or after the Executive’s death.  The Executive shall
have the right to name, change or revoke the Executive’s designation of a
Beneficiary on a form provided by the Corporation.  The designation on file with
the Corporation at the time of the Executive’s death shall be controlling. 
Should the Executive fail to make a valid Beneficiary designation or leave no
named Beneficiary surviving, any benefits due shall be paid to the Executive’s
spouse, if living; or if not living, then to the Executive’s estate.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

SECTION 2.                            PAYMENTS UPON TERMINATION DUE TO CHANGE OF
CONTROL.

 

(a)                                 Following Termination Due to Change of
Control, the Executive shall be paid: (i) an amount equal to two times the
annual base salary paid the Executive by the Corporation in effect immediately
prior to the date the Change of Control occurs, and two times the Executive’s
target bonus amount in effect immediately prior to the date the Change of
Control occurs; and (ii) an amount equal to the pro rated portion of the
Executive’s target bonus for the fiscal year, pro rated based on the number of
days served in the fiscal year in which the Executive’s employment with the
Corporation terminates.  Such amount shall be paid in 24 equal monthly
installments beginning on the 15th day of the month following the month in which
the Executive’s employment with the Corporation terminates.

 

(b)                                 If the scheduled payments under paragraph
(a) above would result in disallowance of any portion of the Corporation’s
deduction therefore under Section 162(m) of the Code, the payments called for
under paragraph (a) shall be limited to the amount which is deductible, with the
balance to be paid during the first taxable year in which the Corporation
reasonably anticipates that the deduction of such payment is not barred by
Section 162(m).  However, in such event, the Corporation shall pay the Executive
on a quarterly basis an amount of interest based on the prime rate recomputed
each quarter on the unpaid scheduled payments.

 

(c)                                  It is intended that (A) each payment or
installment of payments provided under this Section 2 is a separate “payment”
for purposes of Code Section 409A and (B) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding

 

2

--------------------------------------------------------------------------------


 

short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year
exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary in this Agreement, if the
Corporation determines that on the Termination Due to Change of Control the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Corporation and that any payments to be
provided to Executive are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code
Section 409A (“Section 409A Taxes”), then such payments shall be delayed until
the date that is six (6) months after the Termination Due to Change of Control. 
Any delayed payments shall be made in a lump sum on the first day of the seventh
month following the Termination Due to Change of Control, or such earlier date
that, as determined by the Corporation, is sufficient to avoid the imposition of
any Section 409A Taxes on Executive.

 

SECTION 3.                            EXCISE TAX, ATTORNEY FEES.

 

(a)                                 If the payments under Section 2 in
combination with any other payments which the Executive has the right to receive
from the Corporation (the “Total Payments”) would result in the Executive
incurring an excise tax as a result of Section 280(G) of the Code, the Executive
will be solely responsible for such excise tax.

 

(b)                                 If the Executive is required to file a
lawsuit to enforce the Executive’s rights under this Agreement and the Executive
prevails in such lawsuit, the Corporation will reimburse the Executive for
attorney fees incurred up to a maximum of $25,000.00.

 

SECTION 4.                            DEATH AFTER THE EXECUTIVE HAS BEGUN
RECEIVING PAYMENTS.

 

Should the Executive die after Termination Due to Change of Control, but before
receiving all payments due the Executive hereunder, any remaining payments due
shall be made to the Executive’s Beneficiary.

 

SECTION 5.                            CONFIDENTIAL INFORMATION AGREEMENT.

 

The Executive has obligations under the separate Confidential Information
Agreement between the Executive and the Corporation which continue beyond the
Executive’s termination of employment.  The payments to be made hereunder are
conditioned upon the Executive’s compliance with the terms of the Confidential
Information Agreement.  The payments made hereunder shall be reduced by any
payments the Corporation makes to the Executive under Section 3 of the
Confidential Information Agreement.  In the event the Executive violates the
provisions of the Confidential Information Agreement, no further payments shall
be due hereunder and the Executive shall be obligated to repay all previous
payments received hereunder in the same manner as provided in Section 4 of the
Confidential Information Agreement.

 

SECTION 6.                            MISCELLANEOUS.

 

(a)                                 Non-Assignability.  This Agreement is
personal to the Executive and, without the prior written consent of the
Corporation, shall not be assignable by the Executive

 

3

--------------------------------------------------------------------------------


 

otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be binding upon the Corporation and its
successors and assigns and shall also be enforceable by the Executive’s legal
representatives.

 

(b)                                 Successors.  The Corporation shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Corporation expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would have been required to
perform it if no such succession had taken place.  As used in this Agreement,
“Corporation” shall mean both the Corporation as defined above and any such
successor that assumes and agrees to perform this Agreement, by operation of law
or otherwise.

 

(c)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Wisconsin, without reference to principles of conflict of laws, to the extent
not preempted by federal law.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

 

(d)                                 Notices.  All notices and other
communications under this Agreement shall be in writing and shall be given by
hand delivery to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

J. Michael Nauman

 

3615 Doral Drive

 

Little Rock, AR 72212

 

 

If to the Corporation:

Brady Corporation

 

6555 West Good Hope Road

 

Milwaukee, Wisconsin 53223

 

Attention: CFO

 

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph.  Notices and communications shall be effective
when actually received by the addressee.

 

(e)                                  Construction.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.  If any
provision of this Agreement shall be held invalid or unenforceable in part, the
remaining portion of such provision, together with all other provisions of this
Agreement, shall remain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.

 

(f)                                   No Guarantee of Employment.  Nothing
contained in this Agreement shall give the Executive the right to be retained in
the employment of the Corporation or affect the right of the Corporation to
dismiss the Executive.

 

(g)                                  Amendment; Entire Agreement.  This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives. 
This Agreement contains the entire agreement between the

 

4

--------------------------------------------------------------------------------


 

parties on the subjects covered and replaces all prior writings, proposals,
specifications or other oral or written materials relating thereto.

 

(h)                                 Impact on Other Plans.  No amounts paid to
the Executive under this Agreement will be taken into account as “wages”,
“salary”, “base pay” or any other type of compensation when determining the
amount of any payment or allocation, or for any other purpose, under any other
qualified or nonqualified plan or agreement of the Corporation, except as
otherwise may be specifically provided by such plan or agreement.

 

(i)                                     Other Agreements.  Except for the letter
agreement outlining the terms of Executive’s employment with the Corporation,
this Agreement supersedes any other severance arrangement or Change of Control
Agreement between the Corporation and the Executive.  This Agreement does not
confer any payments or benefits other than the payments described in Sections 2
and 3 hereof.

 

(j)                                    Withholding.  To the extent required by
law, the Corporation shall withhold any taxes required to be withheld with
respect to this Agreement by the federal, state or local government from
payments made hereunder or from other amounts paid to the Executive by the
Corporation.

 

(k)                                 Facility of Payment.  If the Executive or,
if applicable, the Executive’s Beneficiary, is under legal disability, the
Corporation may direct that payments be made to a relative of such person for
the benefit of such person, without the intervention of any legal guardian or
conservator, or to any legal guardian or conservator of such person.  Any such
distribution shall constitute a full discharge with respect to the Corporation
and the Corporation shall not be required to see to the application of any
distribution so made.

 

SECTION 7.                            CLAIMS PROCEDURE.

 

(a)                                 Claim Review.  If the Executive or the
Executive’s Beneficiary (a “Claimant”) believes that he or she has been denied
all or a portion of a benefit under this Agreement, he or she may file a written
claim for benefits with the Corporation.  The Corporation shall review the claim
and notify the Claimant of the Corporation’s decision within 60 days of receipt
of such claim, unless the Claimant receives written notice prior to the end of
the 60 day period stating that special circumstances require an extension of the
time for decision.  The Corporation’s decision shall be in writing, sent by mail
to the Claimant’s last known address, and if a denial of the claim, must contain
the specific reasons for the denial, reference to pertinent provisions of this
Agreement on which the denial is based, a designation of any additional material
necessary to perfect the claim, and an explanation of the claim review
procedure.

 

(b)                                 Appeal Procedure to the Board.  A Claimant
is entitled to request a review of any denial by the full Board by written
request to the Chair of the Board within 60 days of receipt of the denial. 
Absent a request for review within the 60-day period, the claim will be deemed
to be conclusively denied.  The Board shall afford the Claimant the opportunity
to review all pertinent documents and submit issues and comments in writing and
shall render a review decision in writing, all within 60 days after receipt of a
request for review (provided that,

 

5

--------------------------------------------------------------------------------


 

in special circumstances the Board may extend the time for decision by not more
than 60 days upon written notice to the Claimant.)  The Board’s review decision
shall contain specific reasons for the decision and reference to the pertinent
provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has signed this Agreement and, pursuant to the
authorization of the Board, the Corporation has caused this Agreement to be
signed, all as of the date first set forth above.

 

 

/s/ Michael Nauman

 

Executive – J. Michael Nauman

 

President and Chief Executive Officer

 

 

 

 

 

Brady Corporation

 

 

 

 

 

By:

/s/ Conrad G. Goodkind

 

 

Conrad G. Goodkind

 

 

Lead Independent Director

 

7

--------------------------------------------------------------------------------